Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/293,739 filed on 06/22/2022.
In the instant Amendment, claims 3 and 6 have been amended. Claims 9 – 12, 14 – 16, 18 – 19, 22 – 25 and 27 – 32. 
Claims 1- 8, 13, 17, 20 – 21 and 26 have been examined and are pending in this application. This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments filed on 06/22/2022 have been fully considered but they are not persuasive.
	The rejection of claims 3 under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as being indefinite has been withdrawn in view of Applicant’s amendment.
Applicants argued on page 7 - 8 of remarks that “as Fujita discloses that the near-infrared camera 1 is mounted on the vehicle to be capable to photograph a view in front of the vehicle. Given that the near-infrared camera needs to be capable of photographing a view in front of the vehicle, there would be no motivation to move the camera to a rear pillar of the vehicle. 
Further, if Fujita were to be modified in view of Suiter such that the vehicle forward image display apparatus was mounted on the C-pillar of the vehicle, the near-infrared camera would not be able to photograph the view in front of the vehicle and thus Fujita would not
function as intended”.
Applicant's interpretation has been noted; however, Examiner respectfully disagrees with Applicants. 
As part of the claim 1 recited, “an infrared camera configured to acquire infrared image data indicating a surrounding environment of the vehicle”, which means its not specifically capturing only one side or may be capturing 360 degree view including front view, the claim  language is broad and open ended. Now let’s suppose, if Examiner agrees with the applicant, and If Fujita were not to be modified by the ordinary skilled people as applicant argued, but still Suiter has the support for this feature, where infrared sensor were mounted on the pillars of the vehicle, see para: 0020; Furthermore, any one of the sensors 106, 220, 235, 230, 221, 236, 231, 245, 243, 244, 242, 241, 238, 237, 240, 239, 210, 250, 255, 260, 211, 251, 256, 261 may be an image sensor (e.g., a camera), an ultra-sonic sensor, an infrared sensor, an audio sensor (e.g., microphone), a pressure sensor, an autonomous vehicle autonomous mode sensor, an autonomous vehicle manual mode sensor, a vehicle speed sensors, a vehicle pitch sensor, a vehicle yaw sensors, a global positioning system sensor, an air bag activation sensor, a collision avoidance system sensor, or the like and may provide real-time autonomous vehicle operating data to an autonomous vehicle computer (not shown in FIG. 2). As described in this paragraph, any suitable infrared emitting unit and camera sensor can be mounted on any pillar of the vehicle to emit rays or capture images surrounding view of the vehicle which is similar to applicants claimed feature.  
Therefore, it would have been obvious to one of ordinary skill in the art that the combination of Fujita with the method and system of Suiter include the feature of Applicant's independent claim. 
Therefore, in view of above reason, Examiner maintains rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1- 3, 6 – 7, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953).

	Regarding claim 1, Fujita discloses an infrared camera system provided in a vehicle (Fig.1 and ¶21 vehicle forward image display apparatus), comprising: 
an infrared emitting unit configured to emit infrared rays toward an outside (Fig.1 and ¶21 near infrared emitter 2 emitting near infrared light in front of the vehicle); and 
an infrared camera configured to acquire infrared image data indicating a surrounding environment of the vehicle (Fig.1 and ¶21 near infrared camera 1 capturing near infrared light in front of the vehicle).
Fujita does not disclose “wherein the infrared emitting unit and the infrared camera are mounted on a rear pillar of the vehicle”.
However, Suiter teaches “wherein the infrared camera is mounted on a rear pillar of the vehicle (Fig.2 and ¶20 infrared sensor 260 and 261 are mounted on C-pillars of the vehicle; Fujita: the infrared light irradiator 4 and the infrared light sensor 5 stored within the same casing 2; it would have been obvious to have mounted Fujita’s casing including the irradiator and light sensor onto the location where Suiter’s infrared sensor 260 and 261 are mounted because they are in the same casing).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita to incorporate the teachings of Suiter and provide the advantage and capability of being able to mount infrared emitter and infrared camera on C-Pillar of a vehicle for autonomous driving (¶20).

Regarding claim 2, Fujita in view of Suiter teaches: “wherein the infrared emitting unit and the infrared camera are mounted on a C-pillar of the vehicle (Suiter: Fig.2 and ¶20 infrared sensor 260 and 261 are mounted on C-pillars of the vehicle; Fujita: Fig.1 and ¶21 near-infrared camera and the near-infrared emitter 2 are formed in one body; 
It would have been obvious to have mounted Fujita’s casing including the irradiator and light sensor onto the location where Suiter’s infrared sensor 260 and 261 are mounted because they are in the same casing). Motivation to combine is the same as it is in claim 1. 

Regarding claim 3, Fujita in view of Suiter teaches: wherein an optical axis of the infrared emitting unit and an optical axis of the infrared camera are 

Regarding claim 6, Fujita in view of Suiter teaches wherein the infrared emitting unit includes: 
a left infrared emitting unit mounted on a left rear pillar of the vehicle, and a right infrared emitting unit mounted on a right rear pillar of the vehicle, wherein the infrared camera includes: a left infrared camera mounted on the left rear pillar, and 30a right infrared camera mounted on the right rear pillar (Suiter: Fig.2 and ¶20 infrared sensor 260 and 261 are mounted on C-pillars of the vehicle; Fujita: Fig.1 and ¶21 near-infrared camera and the near-infrared emitter 2 are formed in one body; 
It would have been obvious to have mounted Fujita’s casing including the irradiator and light sensor onto the location where Suiter’s infrared sensor 260 and 261 are mounted because they are in the same casing). Motivation to combine is the same as it is in claim 1.

Regarding claim 7, Fujita in view of Suiter teaches a vehicle comprising the infrared camera system according to claim 1 (See claim 1).

Regarding claim 26, Fujita in view of Suiter teaches wherein the infrared emitting unit is configured to emit infrared laser toward a lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle) and the infrared camera is configured to acquire the infrared image data in the lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared camera 1 acquires image surrounding the lateral region of the vehicle). Motivation to combine is the same as it is in claim 1.

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953) and further in view of Anderson (US 2010/0063651). 
Regarding claim 4, Fujita in view of Suiter does not teach a visible light camera configured to acquire visible light image data indicating a surrounding environment of the vehicle.
However, Anderson teaches a visible light camera configured to acquire visible light image data indicating a surrounding environment of the vehicle (Fig.5 and ¶89 visible light camera 512 is part of the sensor system 500).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita and Suiter to incorporate the teachings of Anderson and provide the advantage and capability of being able to operate the vehicle in different operating environment (¶52).

Regarding claim 5, wherein the visible light camera and the infrared camera are configured integrally (Fig.5 and ¶89 visible light camera 512 and IR camera 510 integrated as sensor system 500). Motivation to combine is the same as it is in claim 4.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953) and Haley et al (US 8581982). 
Regarding claim 8, Fujita discloses an infrared camera module provided in a vehicle (Fig.1 near infrared camera on a vehicle), comprising: 
an infrared emitting unit configured to emit infrared rays toward a lateral region of 5the vehicle (Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle); 
an infrared camera configured to acquire infrared image data indicating a surrounding environment in the lateral region of the vehicle (Fig.1 and ¶21 near-infrared camera 1 acquires image surrounding the lateral region of the vehicle); and 
a control unit configured to control operations of the infrared emitting unit and the infrared camera, 10wherein the infrared emitting unit and the infrared camera are disposed in a space formed by the housing (¶¶21, 25 processor issues commands to a near-infrared emission command to the near-infrared emitter 2 and near-infrared camera 1, which are formed in one body);
the infrared camera system according to claim 1 (see claim 1). Motivation to combine is the same as it is in claim 1.
Fujita in view of Suiter does not teach a housing having an opening portion;
a cover configured to cover the opening portion. 
However, Hayle teaches a housing having an opening portion (Fig.2a and Col.4 lines 31-36 opening portion for infrared camera lens 208); 
a cover configured to cover the opening portion (Fig.2a and Col.4 lines 31-36 lens 206 provides a weatherproof cover for housing 204 containing infrared camera).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita and Suiter to incorporate the teachings of Haley and provide the advantage and capability of being able to provide a weatherproof seal (Col.4 lines 31-36).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), Haley et al (US 8581982), and Yokochi et al (US 2016/0275793). 

Regarding claim 13, Fujita in the combination does not teach an infrared camera module according to claim 8, further comprising an emblem of the vehicle. 
However, Yokochi teaches an emblem of the vehicle (¶28 imaging section is disposed outside the vehicle on the back of a car emblem).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Yokochi and provide the advantage and capability of being able to dispose imaging section at any desired position of the vehicle as long as it can image an area in front of the vehicle (¶28).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), and Lee et al (US 2018/0207508). 

Regarding claim 17, Fujita in view of Suiter teaches a control unit configured to control an operation of the infrared emitting unit (Fujita: ¶25 processor controlling near infrared emitter 2), 
wherein the infrared emitting unit is configured to emit the infrared rays toward a lateral region of the vehicle and the infrared camera is configured to acquire the infrared image data in the lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle and near-infrared camera 1 acquires image surrounding the lateral region of the vehicle). 
Fujita in view of Suiter does not teach wherein an emitting distance of the infrared rays emitted from the infrared emitting unit is longer than a detection distance of the infrared camera.
However, Lee teaches wherein an emitting distance of the infrared rays emitted from the infrared emitting unit is longer than a detection distance of the infrared camera (¶45 irradiation direction of the IR rays are wider than the imaging range).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Yokochi and provide the advantage and capability of being able to allow imaging range to pass through a home plate and make a transverse length of the imaging range longer than a longitudinal length of the imaging range (¶45).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), and Nakamura et al (US 2020/0160081). 
Regarding claim 20, Fujita in view of Suiter teaches a control unit configured to control an operation of the infrared emitting unit, wherein the infrared emitting unit is configured to emit the infrared rays toward a lateral region of the vehicle and the infrared camera is configured to acquire the infrared image data in the lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle and near-infrared camera 1 acquires image surrounding the lateral region of the vehicle).
However, Fujita in view of Suiter does not teach wherein the control unit is configured to turn off the infrared emitting unit in response to an abnormality of the infrared camera.
However, Nakamura teaches wherein the control unit is configured to turn off the infrared emitting unit in response to an abnormality of the infrared camera (¶88 stopping the infrared ray emitter 330 and the infrared camera 320 when 3D face authentication is not successful, which is considered an abnormality).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Nakamura and provide the advantage and capability of being able to stop wasteful power consumption (¶89).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 2008/0037828) in view of Suiter (US 2015/0242953), and Kobayashi et al (US 6601980). 
Regarding claim 21, Fujita in view of Suiter teaches a control unit configured to control an operation of the infrared emitting unit, wherein the infrared emitting unit is configured to emit the infrared rays toward a lateral region of the vehicle and the infrared camera is configured to acquire the infrared image data in the lateral region of the vehicle (Fujita: Fig.1 and ¶21 near-infrared emitter 2 emits ray in a lateral region of the vehicle and near-infrared camera 1 acquires image surrounding the lateral region of the vehicle).
Fujita in view of Suiter does not teach wherein the control unit is configured to change, according to a traveling speed of the vehicle or a speed limit of a road on which the vehicle is traveling, an intensity of the infrared rays emitted from the infrared emitting unit.
However, Kobayashi teaches wherein the control unit is configured to change, according to a traveling speed of the vehicle or a speed limit of a road on which the vehicle is traveling, an intensity of the infrared rays emitted from the infrared emitting unit (Col. 5 line 65 - Col. 6 line 9 stopping IR ray based on vehicle speed).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujita in the combination to incorporate the teachings of Nakamura and provide the advantage and capability of being able to stop radiating IR rays when vehicle speed is equal to or lower than a predetermined speed (Col. 5 line 65 - Col. 6 line 9). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

See IDS form.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486